March 24, 1914. The opinion of the Court was delivered by
This is an action against the appellant, American Baptist Home Mission Society, for damages.
It appears that the appellant owns a lot of land which it holds for educational purposes; that it allows the Benedict College, a corporation, to use the land to conduct a college; that the appellant is engaged in collecting and distributing funds for educational purposes. There is no evidence that the appellant is engaged in the active management of educational institutions. There is evidence it did elect a president of the Benedict Institute, but that its president and officers now in office were elected by the trustees of Benedict College. There was evidence that there was a pathway across the grounds that had been used for more than 20 years by the public; that the students of the college, under the management of a teacher, in preparation for a game of baseball, stretched a wire across this pathway for the convenience of the game, and left it there, and the respondent ran into it, and was injured by running into it. Negligence was alleged in placing the wire across the path, and leaving it there. At the close of the evidence the appellant moved for a direction of a verdict in its favor, which was refused, and also asked *Page 464 
the presiding Judge to charge the jury that there was no evidence upon which it could find a verdict for the plaintiff. This was also refused. The jury found a verdict for the plaintiff, and, from the judgment entered thereon, this appeal is taken.
There are several questions in the case (the exceptions will be reported); but only one need be considered. Was there any evidence of negligence on the part of the appellant? There was none. The appellant did not elect the officers or teachers. It took no part in the management of the college, and does not hold itself out as doing so. It owns the land, and supplies the fund for payment of teachers, but is no more responsible for negligence in the management than any landlord would be for the negligence of his tenant. It can make no difference that no rent is charged, or that the landlord may supply his tenant with food or raiment. There was some conflict of testimony as to whether Leak, the manager of the baseball, was or was not a teacher. It is immaterial here whether he was or was not a teacher. There was nothing to show that the game was under college control, or a part of the college athletics. It certainly cannot be successfully contended that a college is responsible for the unofficial acts of its students, or even of its professors. Respondent says that Benedict College is a subsidiary corporation to appellant. This may be true; but there is no evidence of it.
It having been held that there is no evidence of negligence for which the appellant is responsible, the other questions do not arise.
The judgment of this Court is, that the judgment appealed from is reversed. *Page 465